Citation Nr: 1538008	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  13-31 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date earlier than January 27, 2012 for special monthly compensation (SMC).

2.  Entitlement to SMC at an enhanced/higher rate, prior to August 11, 2014.

3.  Entitlement to an effective date earlier than August 11, 2014 for an award of service connection for amyotrophic lateral sclerosis (ALS) with associated symptoms.

4.  Evaluation of gastroesophageal reflux disease (GERD), irritable bowel syndrome (IBS), and peritoneal adhesions with a history of chronic gastritis and gastroparesis, status post liver laceration and chronic constipation associated with ALS, rated noncompensable prior to September 15, 2011.

5.  Evaluation of GERD, IBS, and peritoneal adhesions with a history of chronic gastritis and gastroparesis, status post liver laceration and chronic constipation associated with ALS, rated 30 percent disabling prior to May 29, 2014.

6.  Evaluation of GERD, IBS, and peritoneal adhesions with a history of chronic gastritis and gastroparesis, status post liver laceration and chronic constipation associated with ALS, rated 40 percent disabling from May 29, 2014.

7.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease (DJD), status post pelvic fracture, right hip.

8.  Entitlement to an evaluation in excess of 10 percent for DJD, status post pelvic fracture, left hip.

9.  Entitlement to a compensable evaluation for impairment of the thigh associated with DJD, status post pelvic fracture, right hip.

10.  Entitlement to a compensable evaluation for impairment of the thigh associated with DJD, status post pelvic fracture, left hip.

11.  Entitlement to a compensable evaluation for limitation of flexion of the right thigh associated with DJD, status post pelvic fracture, right hip.

12.  Entitlement to a compensable evaluation for limitation of flexion of the left thigh associated with DJD, status post pelvic fracture, left hip.

13.  Evaluation of DJD with peripheral nerve pathology at T1-T3, status post pedicle screw fixation and vertebral fusion, thoracolumbar spine, rated 10 percent disabling prior to December 2, 2008.

14.  Evaluation of DJD with peripheral nerve pathology at T1-T3, status post pedicle screw fixation and vertebral fusion, thoracolumbar spine, rated 20 percent disabling from December 2, 2008.

15.  Evaluation of posttraumatic stress disorder (PTSD) and adjustment disorder with sleep impairment and residuals of traumatic brain injury (TBI) with cognitive disorder, rated 30 percent disabling prior to April 6, 2009.

16.  Evaluation of PTSD and adjustment disorder with sleep impairment and residuals of TBI with cognitive disorder, rated 50 percent disabling prior to May 24, 2014, and 100 percent thereafter.

17.  Evaluation of migraines, status post skull fracture, rated 30 percent prior to February 27, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 2003 to September 2007.

This case comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Seattle, Washington and Salt Lake City, Utah.  The issues on appeal present a somewhat complex procedural history, which is discussed below.





FINDINGS OF FACT

1.  On January 31, 2008, VA received a written statement from the Veteran indicating that he was unable to perform regular daily activities due to his service-connected disabilities.

2.  In its December 2012 rating decision granting entitlement to SMC based on aid and attendance, the RO assigned an effective date of January 27, 2012.

3.  The record establishes the need for aid and attendance from January 31, 2008.

4.  The Veteran is in receipt of service connection for ALS from August 11, 2014, the date the claim was raised by the record.

5.  The Veteran is in receipt of SMC at the maximum rate based on the need for higher levels of care due to ALS from August 11, 2014.

6.  Prior to August 11, 2014, the Veteran's service-connected disabilities did not require hospitalization, nursing home care, or other residential institutional care in the absence of regular aid and attendance; the Veteran was in receipt of service-connection for PTSD, rated as 100 percent disabling, but did not have an additional service-connected disability independently ratable at 60 percent or more; and there was no demonstration of loss of use of any extremity, blindness, or deafness.

7.  On August 11, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for all issues except entitlement to an earlier effective date for SMC and entitlement to an enhanced/higher level of SMC was requested.






CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of January 31, 2008 for the award of SMC based on the need for aid and attendance have been met.  38 U.S.C.A. §§ 1114(l), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352, 3.400 (2014).

2.  The criteria for an enhanced/higher level of SMC prior to August 11, 2014 have not been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352, 3.400 (2014).

3.  The criteria for the withdrawal of the appeal by the Veteran have been met with respect to all claims except entitlement to an earlier effective date for SMC and entitlement to an enhanced/higher level of SMC.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Initially, the Board notes that the appeal presents "downstream" issues in that it arose following the grant of SMC; regardless, notice was most recently provided to the Veteran following the issuance of a March 2015 rating decision.  VA has also satisfied its duty to assist with regard to the issues decided herein.  The claims folder contains available VA medical center records and examination reports, as well as private medical records identified by the Veteran and lay statements from the Veteran, family members, and caregivers.  Additional VA examinations are not necessary as current findings would not serve to establish entitlement to an earlier effective date for SMC, nor would current findings establish entitlement to an increased level of SMC, as the Veteran is already in receipt of the maximum schedular rate of SMC.

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.


Pertinent Laws and Regulations

The Veteran is currently in receipt of SMC based on the need for aid and attendance, effective January 27, 2012.  He is also in receipt of the maximum level of SMC, based on criteria listed in 38 U.S.C.A. § 1114(r)(2), effective August 11, 2014.  He claims, first, that he is entitled to an earlier effective date for his award of SMC, and second, that he is entitled to the maximum level of SMC prior to August 11, 2014.

SMC is an additional level of compensation paid to Veterans above the basic levels of compensation for various types of losses or levels of impairment solely due to service-connected disabilities.  It reflects recognition by VA that certain disabilities, either alone or in combination, have an impact on a Veteran beyond the impairment of earning capacity which is central to the Rating Schedule.  38 C.F.R. § 4.1.  Because it considers the synergistic effects of multiple disabilities, a determination of the correct SMC award level requires layering of different entitlements.  Basic levels of SMC are listed at 38 U.S.C.A. § 1114(k).  Additional levels of SMC are provided in 38 U.S.C.A. § 1114(l) through (t), which state, in pertinent part:

(l) if the veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance, the monthly compensation shall be $3,327;

(m) if the veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both hands, or of both legs with factors preventing natural knee action with prostheses in place, or of one arm and one leg with factors preventing natural elbow and knee action with prostheses in place, or has suffered blindness in both eyes having only light perception, or has suffered blindness in both eyes, rendering such veteran so significantly disabled as to be in need of regular aid and attendance, the monthly compensation shall be $3,671;

(n) if the veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both arms with factors preventing natural elbow action with prostheses in place, has suffered the anatomical loss of both legs with factors that prevent the use of prosthetic appliances, or has suffered the anatomical loss of one arm and one leg with factors that prevent the use of prosthetic appliances, or has suffered the anatomical loss of both eyes, or has suffered blindness without light perception in both eyes, the monthly compensation shall be $4,176;

(o) if the veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle such veteran to two or more of the rates provided in one or more subsections (l) through (n) of this section, no condition being considered twice in the determination, or if the veteran has suffered bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 60 percent or more disabling and the veteran has also suffered service-connected total blindness with 20/200 visual acuity or less, or if the veteran has suffered service-connected total deafness in one ear or bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 40 percent or more disabling and the veteran has also suffered service-connected blindness having only light perception or less, or if the veteran has suffered the anatomical loss of both arms with factors that prevent the use of prosthetic appliances, the monthly compensation shall be $4,667.

(p) in the event the veteran's service-connected disabilities exceed the requirements for any of the rates prescribed in this section, the Secretary may allow the next higher rate or an intermediate rate, but in no event in excess of $4,667.  In the event the veteran has suffered service-connected blindness with 5/200 visual acuity or less and (1) has also suffered bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at no less than 30 percent disabling, the Secretary shall allow the next higher rate, or (2) has also suffered service-connected total deafness in one ear or service-connected anatomical loss or loss of use of one hand or one foot, the Secretary shall allow the next intermediate rate, but in no event in excess of $4,667.  In the event the veteran has suffered service-connected blindness, having only light perception or less, and has also suffered bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 10 or 20 percent disabling, the Secretary shall allow the next intermediate rate, but in no event in excess of $4,667.  In the event the veteran has suffered the anatomical loss or loss of use, or a combination of anatomical loss and loss of use, of three extremities, the Secretary shall allow the next higher rate or intermediate rate, but in no event in excess of $4,667.  Any intermediate rate under this subsection shall be established at the arithmetic mean, rounded down to the nearest dollar, between the two rates concerned.

Section (r) provides essentially that if any veteran, otherwise entitled to compensation authorized under subsection (o) of this section, at the maximum rate authorized under subsection (p) of this section, or at the intermediate rate authorized between the rates authorized under subsections (n) and (o) of this section and at the rate authorized under subsection (k) of this section, is in need of regular aid and attendance, then, in addition to such compensation-

(1) the veteran shall be paid a monthly aid and attendance allowance at the rate of $2,002; or 

(2) if the veteran, in addition to such need for regular aid and attendance, is in need of a higher level of care, such veteran shall be paid a monthly aid and attendance allowance at the rate of $2,983, in lieu of the allowance authorized in clause (1) of this subsection, if the Secretary finds that the veteran, in the absence of the provision of such care, would require hospitalization, nursing home care, or other residential institutional care.

For the purposes of clause (2) of subsection (r), need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  The existence of the need for such care shall be determined by a physician employed by the Department or, in areas where no such physician is available, by a physician carrying out such function under contract or fee arrangement based on an examination by such physician.

Section (s) provides additional SMC if the veteran has a service-connected disability rated as total, and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or, (2) by reason of such veteran's service-connected disability or disabilities, is permanently housebound.  For the purpose of this subsection, the requirement of "permanently housebound" will be considered to have been met when the veteran is substantially confined to such veteran's house (ward or clinical areas, if institutionalized) or immediate premises due to a service-connected disability or disabilities which it is reasonably certain will remain throughout such veteran's lifetime.

Finally, section (t) provides that if any veteran, as the result of service-connected disability, is in need of regular aid and attendance for the residuals of TBI, is not eligible for compensation under subsection (r)(2), and in the absence of such regular aid and attendance would require hospitalization, nursing home care, or other residential institutional care, the veteran shall be paid, in addition to any other compensation under this section, a monthly aid and attendance allowance equal to the rate described in subsection (r)(2).  An allowance authorized under this subsection shall be paid in lieu of any allowance authorized by subsection (r)(1).  Essentially, this type of SMC is warranted for veterans who need regular aid and attendance for the service-connected residuals of traumatic brain injury (TBI), but are not eligible for a higher level of aid and attendance, and would require hospitalization, nursing home care, or other residential institutional care in the absence of regular aid and attendance.  See also VA Fast Letter 11-35 (Dec. 5, 2011).  The effective date assigned for an award of SMC (t) may be no earlier than October 1, 2011.  Id.

With respect to the effective dates of awards of SMC, the Board notes that claims for SMC are by definition a type of increased (i.e., "special") compensation.  Thus, claims for earlier effective dates for SMC are treated analogously to claims for earlier effective dates for increased ratings.

In general, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefore.  38 U.S.C.A. § 5110(a).  An exception to this rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that regard, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date otherwise, date of receipt of the claim."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In determining when a claim for increase was received, the Board notes that a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155(a).  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).  Further, under 38 C.F.R. § 3.157(b)(1), an informal claim may consist of a VA report of examination or hospitalization.  Under this regulatory provision, the date of the VA outpatient examination or hospital admission will be accepted as the date of receipt of a claim if such a report relates to examination or treatment of a disability for which service connection has previously been established.  (Sections 3.155 and 3.157 were either revised or eliminated.  However, the Board shall not apply the revisions retroactively.)

VA must look to all communications from a claimant that may be interpreted as applications or claims-formal and informal-for increased benefits, and is requested to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196 (1992).


Analysis

Entitlement to SMC Prior to January 27, 2012

The first question raised by the record is whether the Veteran is entitled to an effective date earlier than January 27, 2012 for SMC on any basis.

By way of background, the Veteran was involved in a motor vehicle accident in 2006 which resulted in multiple injuries.  Following his discharge from active duty in September 2007, he was awarded service connection, via a December 2007 rating decision, for several disabilities, to include migraine headaches and cognitive disorder; splenectomy; retrobulbar optic neuritis, post-facial bone fracture; and degenerative joint disease, post-pelvic fracture.

On January 31, 2008, VA received a written communication from the Veteran indicating, essentially, that his service-connected disabilities prevented him from performing ordinary daily activities.  Specifically, he stated that he was unable to stand or sit for any length of time without suffering severe pain, and that he experienced moderate to severe pain when trying to perform "the day to day things like shower, clean my dwelling, etc."  He also averred that he was unable to work due to his service-connected disabilities.  The RO accepted this communication as a claim for a total disability rating based on individual unemployability (TDIU), but did not interpret it as a claim for SMC.  On January 27, 2012, the Veteran contacted the RO and explicitly requested SMC.

In a December 2012 rating decision, the RO granted SMC based on the need for aid and attendance, pursuant to 38 U.S.C.A. § 1114(l).  The award was made effective January 27, 2012, as the RO deemed that date to be when the Veteran requested SMC.  He thereafter submitted a notice of disagreement contesting the effective date of the award, and, following issuance of a Statement of the Case, timely perfected an appeal.  In February 2014, his attorney submitted a brief arguing that the Veteran had submitted a claim for SMC via his earlier communications in 2008, and that the RO had "missed" the claim.

In light of the well-settled rule that the VA must determine all potential claims raised by the evidence, regardless of the specific labels such claims are given in the claimant's pleadings, the Board agrees with the Veteran's argument as to the effective date of SMC.  We find that the communication received on January 31, 2008 was sufficiently broad as to constitute a claim for SMC.  Furthermore, as there is no evidence that the Veteran's overall disability picture significantly changed from January 31, 2008 until the previously assigned effective date of January 27, 2012, we find that an earlier effective date is warranted.  The record, including medical reports and affidavits submitted by the Veteran's care providers, demonstrates that the Veteran has required care or assistance on a regular basis to protect himself from the hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352(a).  He is thus entitled to SMC based on aid and attendance, effective on the date his claim was received.

The Board notes, however, that there is no basis upon which to grant an effective date earlier than the January 31, 2008 date of receipt of the claim, because there was no factually ascertainable increase in disability which occurred within the one-year period preceding the date of receipt of the claim.  As such, an effective date earlier than the date of receipt of the claim for SMC is not warranted.

Entitlement to a Higher Level of SMC Prior to August 11, 2014

The second issue raised by the record is whether the Veteran is entitled to an enhanced level of SMC prior to August 11, 2014.  In this regard, he avers that he is entitled to the maximum rate under either the criteria listed in 38 U.S.C.A. § 1114(r) or as a result of his TBI residuals pursuant to 38 U.S.C.A. § 1114(t).  Because the evidence of record prior to August 11, 2014 reflects a disability picture of insufficient severity to establish entitlement based on either the (r) or (t) criteria, the Board cannot grant his request.

The Veteran was diagnosed with amyotrophic lateral sclerosis (ALS) in mid-August 2014.  Following the diagnosis, the RO awarded service connection for ALS via a January 2015 rating decision, and assigned a 100 percent evaluation effective August 11, 2014 (the approximate date VA received evidence supporting the claim).  In March 2015, the RO increased the level of SMC based on the 38 U.S.C.A. § 1114(r)(2) criteria, effective August 11, 2014.  Thus, the Veteran is currently in receipt of the highest available level of SMC.

As an initial matter, the Board finds that the Veteran is not entitled to an increased level of SMC based on the criteria listed in 38 U.S.C.A. §1114(l) through (p).  Prior to August 11, 2014, the evidence shows no significant loss of use of any extremity prior to manifestations of ALS, nor is there evidence of blindness or deafness prior to that date that would warrant increased SMC under the applicable criteria.  In this regard, a disability benefits questionnaire dated September 13, 2014 revealed that the Veteran began having symptoms such as muscle weakness in his legs and arms and difficulty swallowing "about 2 months ago."  There is no additional evidence documenting loss of use of any extremity prior to the actual diagnosis of ALS on August 21, 2014.

Moreover, the Veteran does not meet the schedular criteria for enhanced SMC under 38 U.S.C.A. § 1114(s) prior to the August 11, 2014 effective date.  While he has been in receipt of a total rating for PTSD since May 24, 2014, he was not in receipt of additional service-connected disability independently ratable at 60 percent until August 11, 2014-at which point he is in receipt of the highest available rate of SMC.  Furthermore, he has not been shown to be permanently housebound by reasons of service-connected disability or disabilities prior to August 11, 2014.  On the contrary, the medical and lay evidence reflects that he has been able to travel to doctors' appointments several times per week at least up to August 2014.

With respect to the criteria listed in 38 U.S.C.A. § 1114(r), the Board finds that the evidence is insufficient to establish an increased level of SMC prior to August 11, 2014.  In sum, the weight of the evidence does not support a finding that the Veteran's service-connected disabilities would require hospitalization, nursing home care, or other residential institutional care in the absence of regular aid and attendance.  See 38 U.S.C.A. § 1114 (r).

In this regard, the Board accepts that the record, including lay statements from the Veteran and his wife, mother, and sister, establishes that he requires constant care and supervision due to his service-connected disabilities.  Affidavits and statements submitted by the Veteran's caregivers demonstrate that he requires help in daily activities such as dressing himself, preparing meals, showering, and driving.  These lay statements are competent and credible evidence of severe disability.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, they are consistent with no more than SMC based on the need for aid and attendance as contemplated by 38 U.S.C.A. § 1114(l).

The medical evidence includes a January 2014 letter from a private physician reporting that the Veteran experienced symptoms including cognitive impairment and memory loss, daily migraines, chronic back pain, chronic neck pain, gastroesophageal reflux disease (GERD), gastroparesis, irritable bowel syndrome, unsteady gait, and psychological symptoms.  The examiner noted that the Veteran was "dependent on his wife and sister to help care for him on a daily basis," and further noted that he required "significant care and supervision on a daily basis."  Also of record is an April 2014 letter from another private physician.  The Board acknowledges that this letter addresses the crucial question-the examiner opined that, "With the totality of [the Veteran's] medical problems, it is more likely than not that he would require daily assistance in an institution, such as a nursing home or medical facility if not for his [family's] 24/7 care regimen and the training they have undergone to provide such regimen."  However, the Board reiterates that, in order to qualify for the maximum rate of SMC under subsection (r), the existence of the need for such care must be determined by a physician employed by the Department or, in areas where no such physician is available, by a physician carrying out such function under contract or fee arrangement based on an examination by such physician.  See 38 U.S.C.A. § 1114(r).  In short, although both letters indicate severe disability, neither satisfies the demanding criteria of § 1114(r).

Most significantly, the Board notes that the August 11, 2014 effective date for enhanced SMC reflects the date when ALS symptoms were first manifest, as well as the date the Veteran submitted his claim and was awarded service connection.  In this regard, a VA examination for housebound status dated July 29, 2014 reported that the Veteran was able to walk with a cane and did not require nursing home care.  That report further demonstrated that the Veteran had balance issues but was able to walk up to 5 or 6 blocks with assistance, and that he traveled to medical appointments at least 4 times per week.  Moreover, the September 2014 ALS disability benefits questionnaire noted that he first began experiencing diminished use of extremities at the end of July and early August 2014, which is consistent with the currently assigned effective date of August 11, 2014.  All told, the medical and lay evidence establish that while the Veteran was extremely inhibited by his service-connected disabilities, he was able to ambulate with assistance and perform certain other tasks of daily living until at least August 2014.  His symptoms, though undoubtedly severe, do not meet the criteria listed in 38 U.S.C.A. § 1114(r).

In addition, the Board finds that the maximum level of SMC is not warranted on the basis of TBI residuals.  Initially, we note that, because the Veteran is in receipt of compensation based on the criteria listed in subsection (r), effective August 11, 2014, he is not entitled to SMC under 38 U.S.C.A. § 1114(t) during that period.  Nevertheless, the Veteran has long maintained that his TBI residuals met the (t) criteria for increased SMC-namely, that such symptoms require him to be hospitalized or otherwise institutionalized in the absence of regular aid and attendance-prior to August 11, 2014.  After reviewing the record, however, the weight of the evidence demonstrates that his TBI residual symptoms were insufficiently severe to require this type of care prior to August 11, 2014.

The Veteran has indisputably had TBI residual symptoms since the 2006 motor vehicle accident.  On VA examination in August 2013, the examiner noted that TBI residuals do not typically get worse over time, and therefore the Veteran's disability picture was best captured by the best level of function since the 2006 motor vehicle accident.  In this regard, his TBI symptoms included daily severe headaches, memory problems, impaired judgment, and some cognitive impairment.  However, the examiner noted that the Veteran traveled to doctors' appointments frequently and was not bedridden.  After reviewing the claims file, the examiner opined that it was less likely as not that in the absence of regular aid and attendance, the Veteran's TBI residual symptoms would require hospitalization, nursing home care, or other residential institutional care.

On VA examinations in May 2014 (for PTSD) and July 2014 (for TBI residuals), the Veteran reported memory impairment, balance problems, depression, partial seizures, and constant headaches.  On mental status examination, social interaction was routinely appropriate, but the Veteran was occasionally disoriented.  Motor activity was severely decreased, and comprehension and expression were occasionally impaired.  However, neither examination report included a finding as to whether absent aid and attendance the Veteran would be required to be hospitalized.  The July 2014 VA housebound status examination revealed that Veteran required help in fixing meals and showering, but that he traveled 4 times per week to a physical therapist and twice per week to a psychologist.  It was noted that he occasionally would go for a short walk of up to 5 or 6 blocks, albeit with a cane.  The examiner noted that the Veteran did not require nursing home care.  We find that the Veteran's TBI-related symptoms, independent from his other service-connected disabilities, are not of the degree contemplated by the (t) criteria so as to justify an increased rate of SMC prior to August 11, 2014.

In sum, the evidence reflects that the Veteran is entitled to an earlier effective date for SMC, as he submitted an informal claim for SMC on January 31, 2008.  However, he has not demonstrated an overall disability picture of such severity as would warrant an enhanced/higher level of SMC prior to August 11, 2014.  The evidence demonstrates that, prior to that date, his service-connected disabilities would not require hospitalization, nursing home care, or other residential institutional care in the absence of regular aid and attendance, nor does the evidence justify increased SMC on any other statutory basis.


Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

In the present case, the Veteran clearly expressed his intent to withdraw his appeal as to all issues except entitlement to an earlier effective date for SMC and entitlement to an enhanced/higher level of SMC prior to August 11, 2014 in an August 11, 2015 written communication.  Consequently, the Board finds that the Veteran has withdrawn his appeal as to these issues.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.


ORDER

Entitlement to an earlier effective date of January 31, 2008 for SMC based on aid and attendance is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to SMC at an enhanced/higher rate prior to August 11, 2014 is denied.

The appeal as to the claim of entitlement to an effective date earlier than August 11, 2014 for an award of service connection for ALS with associated symptoms is dismissed.

The appeal as to the evaluation of GERD, IBS, and peritoneal adhesions with a history of chronic gastritis and gastroparesis, status post liver laceration and chronic constipation associated with ALS, rated noncompensable prior to September 15, 2011, is dismissed.

The appeal as to the evaluation of GERD, IBS, and peritoneal adhesions with a history of chronic gastritis and gastroparesis, status post liver laceration and chronic constipation associated with ALS, rated 30 percent disabling prior to May 29, 2014, is dismissed.

The appeal as to the evaluation of GERD, IBS, and peritoneal adhesions with a history of chronic gastritis and gastroparesis, status post liver laceration and chronic constipation associated with ALS, rated 40 percent disabling from May 29, 2014, is dismissed.

The appeal as to the evaluation in excess of 10 percent for degenerative joint disease (DJD), status post pelvic fracture, right hip, is dismissed.

The appeal as to the evaluation in excess of 10 percent for degenerative joint disease (DJD), status post pelvic fracture, left hip, is dismissed.

The appeal as to the evaluation for impairment of the thigh associated with DJD, status post pelvic fracture, right hip, is dismissed.

The appeal as to the evaluation for impairment of the thigh associated with DJD, status post pelvic fracture, left hip, is dismissed.

The appeal as to the evaluation for limitation of flexion of the right thigh associated with DJD, status post pelvic fracture, right hip, is dismissed.

The appeal as to the evaluation for limitation of flexion of the left thigh associated with DJD, status post pelvic fracture, left hip, is dismissed.

The appeal as to the evaluation of DJD with peripheral nerve pathology at T1-T3, status post pedicle screw fixation and vertebral fusion, thoracolumbar spine, rated 10 percent disabling prior to December 2, 2008, is dismissed.

The appeal as to the evaluation of DJD with peripheral nerve pathology at T1-T3, status post pedicle screw fixation and vertebral fusion, thoracolumbar spine, rated 20 percent disabling from December 2, 2008, is dismissed.

The appeal as to the evaluation of PTSD and adjustment disorder with sleep impairment and residuals of TBI with cognitive disorder, rated 30 percent disabling prior to April 6, 2009, is dismissed.

The appeal as to the evaluation of PTSD and adjustment disorder with sleep impairment and residuals of TBI with cognitive disorder, rated 50 percent disabling prior to May 24, 2014, is dismissed.

The appeal as to the evaluation of migraines, status post skull fracture, rated 30 percent prior to February 27, 2012, is dismissed.




____________________________________________
H .N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


